972 F.2d 1258
UNITED STATES of America, Plaintiff-Appellee,v.Marc Gilbert DOGGETT, Defendant-Appellant.
No. 89-3298.
United States Court of Appeals,Eleventh Circuit.
Sept. 22, 1992.

William J. Sheppard, Elizabeth L. White, Sheppard and White, P.A., Jacksonville, Fla., for defendant-appellant.
Thomas E. Morris, Asst. U.S. Atty., Jacksonville, Fla., for plaintiff-appellee.
Appeal from the United States District Court for the Middle District of Florida;  John H. Moore, II, Judge.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before KRAVITCH, Circuit Judge, CLARK, Senior Circuit Judge, and ATKINS*, Senior District Judge.
PER CURIAM:


1
On June 24, 1992, the United States Supreme Court reversed the judgment of this court and remanded this case to us --- U.S. ----, 112 S. Ct. 2686, 120 L. Ed. 2d 520.   We VACATE our opinion, 906 F.2d 573 (11th Cir.1990), and REMAND this matter to the district court for it to set aside and vacate Marc Doggett's conviction.



*
 Honorable C. Clyde Atkins, Senior U.S. District Judge for the Southern District of Florida, sitting by designation